Order settling account of receiver, in so far as appealed from, reversed upon the law and the facts, without costs, and the matter remitted to an official referee to pass upon the account of the receiver and the objections thereto and such other matters as are presented in the original notice of motion. The account of the receiver should not have been determined upon affidavits. The appeal from the order denying motion for reargument is dismissed. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.